Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


Exhibit 10.2
Execution Version


September 28, 2017


Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, MA 02142
USA
Attn: Chief Executive Officer
                    
Re:
Collaboration and License Agreement dated June 13, 2007, as amended/Write-Off
Amount

Dear Mr. Wheeler:


Reference is hereby made to the Collaboration and License Agreement entered into
as of June 13, 2007, as amended and supplemented (the “Agreement”) by and
between Sandoz AG (“Sandoz”) and Momenta Pharmaceuticals, Inc. (“Momenta”).
This letter agreement (this “September 2017 Letter Agreement”) has been prepared
to confirm our recent discussions and reflect mutually agreed upon terms in
accordance with the provisions set forth below. Capitalized terms used herein
that are not otherwise defined in this September 2017 Letter Agreement shall
have the meanings ascribed to them in the Agreement.

As of the date of this September 2017 Letter Agreement, Sandoz has incurred
approximately $19,600,000 in connection with the buildup of commercial inventory
of the 40mg strength of the Copaxone-Referenced Product (the “Write-off
Amount”). The current estimate of the Write-off Amount is set forth in Exhibit A
attached hereto. The JSC shall discuss any material changes of the Write-off
Amount.

Launch of the 40mg strength of the Copaxone-Referenced Product on or before July
1, 2018


Notwithstanding any term or provision in the Agreement, the Parties hereby agree
to delay including the Write-off Amount as a deduction in the Profit calculation
for the Copaxone-Referenced Product until the Quarter in which the 40mg strength
of the Copaxone-Referenced Product is Launched in the U.S. Territory. In the
event the total Profit for such Quarter is zero as a result of including the
Write-off Amount in the Profit calculation, the Parties agree that Momenta shall
not be owed any Profit Interest for such Quarter. Furthermore, if the total
Profit for such Quarter is negative as a result of including the Write-off
Amount in the Profit calculation, then Momenta shall not be owed any Profit
Interest for such Quarter, and Sandoz shall be permitted to carry-forward any
remaining portion of the Write-off Amount to be included in the Profit
calculation for the following Quarter, or any Quarter thereafter, until one
hundred percent (100%) of the Write-off Amount has been accounted for in the
Profit calculation(s).


Launch of 40mg strength of the Copaxone-Reference Product after July 1, 2018

Notwithstanding the foregoing and subject to the last sentence of this
paragraph, if the 40mg strength of the Copaxone-Referenced Product does not
Launch on or before July 1, 2018, then: (i) for each of the Quarters commencing
on July 1, 2018, October 1, 2018, January 1, 2019 and April 1, 2019, Sandoz
shall retain twenty percent (20%) of the Profit Interest for the
Copaxone-Referenced Product otherwise owed to Momenta for each such Quarter and
offset such amount against the portion of the Write-off Amount for which Momenta
is responsible until Sandoz has recovered one hundred percent (100%) of the
Write-off Amount for which Momenta is responsible; and (ii) for each Quarter
commencing on or after July 1, 2019, Sandoz shall retain one hundred percent
(100%) of the Profit Interest for the Copaxone-Referenced Product otherwise owed
to Momenta for each such Quarter and offset such amount against the portion of
the Write-off Amount for which Momenta is responsible until Sandoz has recovered
one hundred percent (100%) of the Write-off Amount for which Momenta is
responsible. In the event the 40mg strength of the Copaxone-Referenced Product
Launches on a date after July 1, 2018, the payment mechanism set forth above in
the paragraph “Launch of the 40mg strength of the Copaxone-Referenced Product on
or before July 1, 2018” shall govern the treatment of the Write-off Amount, and
the payment mechanism set forth in (i) and (ii) in this Paragraph shall not be
applicable.


1
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


September 28, 2017        
Page 2 of 4
 




If the foregoing is consistent with your understanding, then kindly sign below
and return it to my attention. This September 2017 Letter Agreement may be
executed in counterparts and by facsimile or electronically by PDF, each of
which shall be an original, but all of which together shall constitute one
instrument.


Sincerely,


SANDOZ AG


By:    /s/ Georg Rieder                    


Name:    Georg Rieder                        


Title:    Chief Financial Officer, Sandoz AG                


Date:    Oct. 4, 2017                    




By:    /s/ Claudio Zamuner                    


Name:    Claudio Zamuner                    


Title:    Head Funds Flow Operations & IT, Sandoz AG            


Date:    Oct. 4, 2017                        






2


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


September 28, 2017        
Page 3 of 4
 


Accepted and Agreed:


MOMENTA PHARMACEUTICALS, INC.    


By:     /s/ Craig A. Wheeler                        


Name:    Craig A. Wheeler    


Title:    President and Chief Executive Officer    










3


Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------


Confidential Treatment Requested by Momenta Pharmaceuticals, Inc.


September 28, 2017        
Page 4 of 4


 


Exhibit A


Estimated Write-Off Amount




[***]


4
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.